UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6424



UNITED STATES OF AMERICA,

                                            Respondent - Appellee,

          versus


DELMER VICTOR LEONARD,

                                           Petitioner - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. James C. Turk, District
Judge; James H. Michael Jr., Senior District Judge. (CR-95-24, CA-
99-743-7)


Submitted:   June 15, 2000                 Decided:   June 23, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Delmer Victor Leonard, Appellant Pro Se.   Jean Barrett Hudson,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Delmer Victor Leonard seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.         Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.     See United States v. Leonard, Nos. CR-95-24;

CA-99-743-7 (W.D. Va. Mar. 8, 2000).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2